          Case 2:19-cv-00227-MTL Document 80 Filed 11/19/20 Page 1 of 4




 1   WO                                                                                    SH

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Adam Paul Blomdahl,                            No. CV 19-00227-PHX-MTL
10                          Plaintiff,
11    v.                                             ORDER
12
      Unknown Jaffe, et al.,
13
                            Defendants.
14
15            Plaintiff Adam Paul Blomdahl, who is currently confined in Arizona State Prison
16   Complex (ASPC)-Florence, Browning Unit in Florence, Arizona, brought this civil rights
17   action pursuant to 42 U.S.C. § 1983.1       Before the Court is Plaintiff’s Motion for
18   Reconsideration. (Doc. 79.)
19            The Court will deny the Motion.
20   I.       Background
21            Upon screening Plaintiff’s First Amended Complaint (Doc. 7) under 28 U.S.C.
22   § 1915A(a), the Court determined that Plaintiff stated a Fourteenth Amendment
23   conditions-of-confinement claim against Maricopa County Health Services Psychiatrist
24   Dr. Jaffe in Count Two and a Fourteenth Amendment excessive force claim against
25   Maricopa County Sheriff’s Office (MSCO) Sergeant Shamrock in Count Three. (Doc. 8.)
26
27
28
              1
               The events that gave rise to Plaintiff’s claims in this action took place while
     Plaintiff was confined at the Maricopa County Fourth Avenue Jail in Phoenix, Arizona.
     (See Doc. 7 at 1.)
       Case 2:19-cv-00227-MTL Document 80 Filed 11/19/20 Page 2 of 4




 1   The Court directed Defendants Jaffe and Shamrock to answer and dismissed the remaining
 2   claims and Defendants. (Id.)
 3          In Count Two, Plaintiff alleges that in October 2016, while he was confined at the
 4   Maricopa County Fourth Avenue Jail, Defendant Jaffe had him moved out of the jail’s
 5   psychiatric unit and placed into a “flat cell” in which Plaintiff did not have a working toilet
 6   or shower and was deprived of clothing, reasonable shelter, sanitation, medical care, and
 7   safety. (Doc. 7 at 11–12.) In Count Three, Plaintiff alleges that when he refused to be
 8   moved from close custody back to general population in June 2017, he was beaten and
 9   pepper sprayed by several detention officers at Defendant Shamrock’s orders. (Id. at 19–
10   20.)
11          On May 7, 2020, Defendants moved for summary judgment. (Doc. 57.) In an Order
12   issued on November 5, 2020, the Court granted summary judgment to Defendants after
13   determining that Plaintiff had failed to exhaust the available remedies for his claim against
14   Defendant Shamrock and that Plaintiff’s claim against Defendant Jaffe was barred by the
15   two-year statute of limitations. (Doc. 77.)
16   II.    Motion for Reconsideration
17          The Court will construe Plaintiff’s Motion as a motion filed pursuant to either Rule
18   59(e) or Rule 60(b) of the Federal Rules of Civil Procedure. See Fuller v. M.G. Jewelry,
19   950 F.2d 1437, 1441-42 (9th Cir. 1991) (motion to reconsider can be construed as Rule 60
20   or Rule 59 motion even when movant brought it under local rules and cited no governing
21   Federal Rule of Civil Procedure). It is within the Court’s discretion to grant or deny a
22   motion for reconsideration filed under Rule 59(e) or Rule 60(b). School Dist. No. 1J,
23   Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993).
24          Reconsideration is appropriate under Rule 59(e) “if the district court (1) is presented
25   with newly discovered evidence, (2) committed clear error or the initial decision was
26   manifestly unjust, or (3) if there is an intervening change in controlling law.” Id. at 1263.
27   “Rule 60(b) ‘provides for reconsideration only upon a showing of (1) mistake, surprise, or
28   excusable neglect; (2) newly discovered evidence; (3) fraud; (4) a void judgment; (5) a



                                                   -2-
       Case 2:19-cv-00227-MTL Document 80 Filed 11/19/20 Page 3 of 4




 1   satisfied or discharged judgment; or (6) ‘extraordinary circumstances’ which would justify
 2   relief.’” Id. (quoting Fuller, 950 F.2d at 1442). See also Backlund v. Barnhart, 778 F.2d
 3   1386, 1388 (9th Cir. 1985).
 4          Motions for reconsideration should be granted only in rare circumstances.
 5   Defenders of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995). Such motions
 6   should not be used for the purpose of asking a court “‘to rethink what the court had already
 7   thought through – rightly or wrongly.’” Id. (quoting Above the Belt, Inc. v. Mel Bohannan
 8   Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)). Motions for reconsideration are not the
 9   place for parties to make new arguments not raised in their original briefs. Northwest
10   Acceptance Corp. v. Lynnwood Equip., Inc., 841 F.2d 918, 925– 26 (9th Cir. 1988). In
11   other words, a motion for reconsideration “is not another opportunity for the losing party
12   to make its strongest case, reassert arguments, or revamp previously unmeritorious
13   arguments,” nor is a motion for reconsideration meant to give a party a “second bite at the
14   apple.” Jackson v. Woodford, 05cv0513-L (NLS), 2008 WL 2115121, at *1 (S.D. Cal.
15   May 19, 2008).
16          Plaintiff devotes a significant portion of his Motion to arguing that he did not have
17   an opportunity to view a June 2017 jail video showing him being assault by several
18   detention officers, one of which may have been Defendant Shamrock. But in its November
19   5, 2020 Order, the Court determined that Plaintiff failed to exhaust his claim against
20   Defendant Shamrock. (See Doc. 77 at 8.) The contents of the jail video are immaterial to
21   the issue of exhaustion. Plaintiff’s mere disagreement with the Court’s Order is insufficient
22   to warrant reconsideration. Plaintiff does not present the Court with any newly-discovered
23   evidence or show that the Court committed clear error in its summary judgment ruling.
24   Nor does he point to any intervening change in controlling law. Instead, Plaintiff merely
25   summarizes the allegations in his First Amended Complaint and reiterates arguments he
26   made or could have made at the time of the summary judgment litigation. Accordingly,
27   Plaintiff fails to show any reason why the Court should reconsider its prior Order, and the
28   Court will deny his Motion for Reconsideration.



                                                 -3-
     Case 2:19-cv-00227-MTL Document 80 Filed 11/19/20 Page 4 of 4




 1       IT IS ORDERED that Plaintiff’s Motion for Reconsideration (Doc. 79) is denied.
 2       Dated this 19th day of November, 2020.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           -4-
